DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in Par. [0050], “heating medium of ruse” should be --heating medium for use-- as stated in Par. [0004] of the current application.  Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 1 of claim 2, “a heat source” should be --the heat source-- since proper antecedent basis was established in line 6 of claim 1.  Appropriate correction is required
Claim 10 is objected to because of the following informalities:  in line 9 of claim 10, “heating medium of ruse” should be --heating medium for use-- as stated in Par. [0004] of the current application.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 2, “a working fluid” and “a binary power generation station” should be changed to --the working fluid-- and “the binary power generation station-- since proper antecedent basis was established in lines 4-5 of claim 10.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in lines 1-2, “a geothermally-heated fluid” and “a binary power generation station” should be changed to --the geothermally-heated fluid-- and “the binary power generation station-- since proper antecedent .  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 16, “a working fluid” should be changed to --the working fluid-- since proper antecedent basis was established in lines 9-10 of claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10-11, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy et al. PG Pub. 2011.0138809 (Ramaswamy).
Regarding claim 1, Ramaswamy discloses a system for utilizing geothermal energy to generate electrical power and supply energy for upstream oil processing, the system comprising: a binary power generation station comprising: a first conduit defining a closed circuit (114, 116, 118, 120); a working fluid (working fluid 135; Par. [0021 & 0029]) disposed within the first conduit; a heat exchanger (104; a heat exchanger, not shown, may be housed inside pressure vessel 104; Par. [0033]) adapted to transfer thermal energy from a heat source (oil from oil well which is the sub-sea geothermal heat source 136; Figs. 2-3) to the working fluid to cause vaporization of the working fluid; a turbine (turbine 138 housed in pressure vessel 106; Par. [0029]; Figs. 2-3) coupled to the first conduit, the turbine adapted to rotate in response to the vaporized working fluid to produce work (Par. [0029]); a condenser (condenser 142 housed in third pressure vessel 108; Par. [0029]; Figs. 2-3) coupled to the first conduit, the condenser (sea water 131; examiner contends the sea water can be an oil heating medium for use in a gas oil separation plant) for use in a gas oil separation plant and further adapted to condense the working fluid into a liquid; and a pump (110) operable to circulate the working fluid in the first conduit. (Par. [0023-0029]; Figs. 2-3). Regarding the limitation “the condenser adapted to transfer thermal energy to an oil heating medium for use in a gas oil separation plant and further adapted to condense the working fluid into a liquid”, examiner contends the phrase “adapted to” is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Examiner contends condenser and sea water in Ramaswamy will be able to be used in a gas oil separator plant. 
Regarding claim 2, Ramaswamy discloses a heat source (oil from oil well which is the sub-sea geothermal heat source 136; Figs. 2-3) received into the heat exchanger, the heat source comprising a geothermally-heated fluid (136). 
Regarding claim 3, Ramaswamy discloses a production well (122) in fluid communication with a geothermal source from which the geothermally-heated fluid is obtained; and a second conduit (124, 126) extending from the production well to the heat exchanger of the binary power generation station, the second conduit (124, 126) adapted to conduct the geothermally-heated fluid to the heat exchanger. (Fig. 2).
Regarding claim 9, Ramaswamy discloses an electrical generator (140) coupled to the turbine (138) and adapted to generate electrical power in response to rotation of the turbine.  (Par. [0029]; Fig. 3)
Regarding claim 10, Ramaswamy discloses a method of simultaneously generating electrical power and supplying energy to an upstream oil processing operation, the method comprising: extracting a geothermally-heated fluid (oil or oil/water mixture; Par. [0033]) from a geothermal source (oil from oil well which is the sub-sea geothermal heat source 136; Figs. 2-3); transferring a portion of thermal energy from the geothermally-heated fluid to a working fluid (working fluid 135; Par. [0021 & 0029]) of a binary power generation station so as to vaporize at least a portion of the working fluid (Par. [0023]); rotating a turbine (turbine 138 housed in pressure vessel 106; Par. [0029]; Figs. 2-3) of the binary power generation station; and transferring another portion of the thermal energy of the working fluid to an oil heating medium (sea water 131; examiner contends the sea water can be an oil heating medium for use in a gas oil separation plant) of ruse in a dehydration and stabilization in a gas-oil separation plant. (Par. [0023-0029]; Figs. 2-3). Regarding the limitation “transferring another portion of the thermal energy of the working fluid to an oil heating medium for use in a dehydration and stabilization in a gas-oil separation plant”, examiner contends the phrase “for use” is not a positive limitation but only requires the ability to so perform. Examiner contends condenser and sea water in Ramaswamy can be used in a gas oil separator plant.
Regarding claim 11, Ramaswamy discloses transferring a portion of thermal energy from the geothermally-heated fluid to a working fluid (working fluid 135; Par. [0021 & 0029]) of a binary power generation station so as to vaporize at least a portion of the working fluid comprises transferring the portion of thermal energy of the geothermally-heated fluid to the working fluid via a heat exchanger (104; a heat exchanger, not shown, may be housed inside pressure vessel 104; Par. [0033])
Regarding claim 17, Ramaswamy discloses an apparatus for simultaneously generating electrical power and supplying energy to an upstream oil processing operation comprising: one or more processors (148); and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (it is inherent the controller 148 will have a non-transitory computer-readable storage medium storing programming instructions), the programming instructions operable to instruct the one or more processors to: operate a pump to extract a geothermally-heated fluid ((oil or oil/water mixture; Par. [0033]) from a geothermal source (oil from oil well which is the sub-sea geothermal heat source 136; Figs. 2-3) and conduct the geothermally-heated fluid to a heat exchanger (104; a heat exchanger, not shown, may be housed inside pressure vessel 104; Par. [0033]) of a binary power generation plant, thermal energy of the geothermally-heated fluid transferred to a working fluid of the binary power generation station to cause vaporization of at least a portion of the working fluid; control a flow of the working fluid within a conduit of the binary power generation plant (Par. [0023]); control an amount of electrical power generated by a generator (140) coupled to a turbine (turbine 138 housed in pressure vessel 106; Par. [0029]; Figs. 2-3) operated by a working fluid in response to a rotational speed of the turbine; control an amount of thermal energy transferred from the working fluid to an oil heating medium (sea water 131; examiner contends the sea water can be an oil heating medium for use in a gas oil separation plant)  for use in a gas-oil separation station; and control a rate of injection of the geothermally-heated fluid into subterranean reservoir by altering a pumping rate of the pump (controller 148 can each component of the system including the pump). (Par. [0023-0029]; Figs. 2-3). Regarding the limitation “control an amount of thermal energy transferred from the working fluid to an oil heating medium for use in a gas-oil separation station”, examiner 
Regarding claim 20, Ramaswamy discloses a controller (148) that will be able to have programming instruction to control an amount of thermal energy transferred from the working fluid to an oil heating medium for use in a gas-oil separation station comprises programming instructions to control transfer of thermal energy from the working fluid to the oil heating medium such that the working fluid condenses back into a liquid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlenhoff et al. PG 2011/0070099 (Schlenhoff).
Regarding claims 5, 16 and 19, Ramaswamy discloses the claimed invention except for an electric submersible pump disposed in the production well to produce the geothermally-heated fluid from the geothermal source.
Nonetheless, Schlenhoff discloses a geothermal power plant that has a production well (10) with an electric submersible pump (100) which pumps geothermal fluid (5) to the surface. (Par. [0002 & 0020]; Fig. 1).

Regarding claims 6 and 12, Ramaswamy discloses the claimed invention except for an injection well in fluid communication with a subterranean reservoir and coupled to the second conduit, the injection well adapted to inject the geothermally-heated fluid into the subterranean reservoir as part of an enhanced oil recovery operation. 
Nonetheless, Schlenhoff discloses a geothermal power plant that has a production well (10) and an injection well (60). (Par. [0020]; Fig. 1).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify oil well in Ramaswamy with an injection well as taught by Schlenhoff for the purpose sending the cool downed fluid back to the geothermal source in the formation.  This would achieve the predictable result of recycling the fluid so that the fluid can be used multiple times while powering a geothermal power plant.
Regarding claims 7 and 13, Schlenhoff discloses the enhanced oil recovery operation is a waterflooding operation. (Fig. 1). Examiner contends the geothermal source (5) that is produced through piping (10) can be water. (Par. [0020]). The same water is injected back to the formation through injection well piping (60). Examiner contends this process can be considered a waterflooding operation.
Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph PG 2014/0130498 (Randolph).
Regarding claims 6 and 12, Ramaswamy discloses the claimed invention except for an injection well in fluid communication with a subterranean reservoir and coupled to the second conduit, the injection well adapted to inject the geothermally-heated fluid into the subterranean reservoir as part of an enhanced oil recovery operation. 
Nonetheless, Randolph discloses a geothermal power plant that has a production well (28) and an injection well (14). (Par. [0054]; Fig. 2). This system can be classified as an enhanced oil recovery. (Par. [0028 & 0050]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify oil well in Ramaswamy with an injection well as taught by Randolph for the purpose sending the cool downed fluid back to the geothermal source in the formation.  This would achieve the predictable result of recycling the fluid so that the fluid can be used multiple times while powering a geothermal power plant.
Regarding claims 7 and 13, Randolph discloses the enhanced oil recovery operation is a waterflooding operation. (Fig. 2). 
Allowable Subject Matter
Claims 4, 8, 14-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676